ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_01_FR.txt. 39

OPINION INDIVIDUELLE DE M. ALEJANDRO ALVAREZ

Je me rallie à l’arrêt rendu par la Cour, mais je considère qu'il
y a lieu de mettre en relief certaines considérations de caractère
juridique à l'appui dudit arrêt.

I.

Le cataclysme que nous venons de traverser ouvre une nouvelle
époque dans l’histoire de la civilisation ; elle est plus importante
que toutes les précédentes: plus importante que celle de la
Renaissance, que celle de la Révolution française de 1789, que
celle qui a suivi la premiére guerre mondiale ; et cela par suite des
profondes modifications qui se sont produites dans tous les ordres
de l’activité, surtout dans la vie internationale et dans le droit des
gens,

Il est donc nécessaire de connaître l’état actuel de ce droit ; il
faut le faire dans les matières se rapportant au litige soumis à la
Cour. Cela ne veut pas dire que ce tribunal devait se prononcer sur
tous les points de droit que ces matières comportent ; mais il m'a
semblé utile que l’un des juges, au moins, les examine. C’est ce que
je me propose de faire dans la présente opinion individuelle.

IT.

Des divers points de droit concernant le différend actuel, je
retiendrai les sept suivants :

A. — Quel droit doit appliquer la Cour ?
B. — Importance de la politique, de la force et de l'opinion
publique sur l'exercice des droits des États.
. — La souveraineté des États. Sa nouvelle conception.

en ce qui concerne le litige actuel.

. — Le passage des navires de commerce et de guerre d’un
État dans les eaux territoriales d'un autre État, ainsi que
dans les détroits. Sa situation actuelle.

F. — L'intervention, les actes de force, les violations de souve-
raineté.
G. — L'abus du droit.

Toutes ces matières sont soit anciennes maïs revêtant des aspects
nouveaux, soit entièrement nouvelles. Toutes font partie de ce
qu’on appelle le droit international nouveau.

39

C
D. — La responsabilité des Etats. Divers aspects qu’elle présente
E
40 OPINION INDIVIDUELLE DE M. ALVAREZ

Je vais examiner, dans leurs grandes lignes, ces différents sujets,
sans indiquer l’application de chacun d'eux au litige actuel, car elle
ressort suffisamment du texte de la sentence.

III.

Dans l’opinion individuelle que j’ai émise au sujet de l’Avis
consultatif rendu par la Cour internationale de Justice le 28 mai 1948,
j'ai indiqué que, par suite des profondes transformations survenues
dans la vie internationale, un nouveau droit des gens s’est fait jour ;
il est fondé sur l'interdépendance sociale. J'y ai exposé les caractéris-
tiques de ce nouveau droit ; il est, en somme, la réalisation de la
justice sociale. Il est tout autre chose que l’ancien droit strictement
juridique ; il se rapproche de la notion d’équité, sans se confondre
avec elle. Ce nouveau droit international n’est pas une lex ferenda,
comme on le croit ordinairement : il existe réellement et il a des
assises essentiellement positives, notamment, dans le nouveau
régime d’interdépendance sociale qui se fait jour, dans la Charte des
Nations Unies, ainsi que d’autres éléments qu’il n’y a pas lieu
d'indiquer ici. Il se heurte souvent avec l’ancien droit des gens.

Quel droit doit appliquer la Cour? Celui qui existait jusqu’au
cataclysme de 1939 ? Ou doit-elle renouveler ce droit, le mettre,
en quelque sorte, à jour, en harmonie avec les nouvelles conditions
de la vie sociale et internationale ? (Droit international nouveau.)

On croit généralement que le rôle de la Cour est seulement
d'appliquer le droit international existant, sans se préoccuper de
savoir s’il correspond ou non à ces nouvelles conditions et que, si
elle le renouvelait, elle se transformerait en véritable législateur.

Or, la Cour actuelle a maintenant une nouvelle mission qui
n’appartenait pas, au moins de façon formelle, à la Cour précédente.
En effet, la Charte des Nations Unies, dans son article 13, a chargé
l’Assemblée générale d’« encourager le développement progressif
du droit international et sa codification ». Et, afin d'obtenir ces
résultats, cette Assemblée, dans sa Résolution 171 de 1947, a
manifesté le désir que la Cour internationale de Justice développe
ce droit, c’est-à-dire le mette à jour.

La Cour a ainsi, actuellement, trois attributions :

a) l’ancienne, qui consiste à dégager le droit existant, à le préciser
et le confirmer ;

b) celle de modifier, conformément aux conditions actuelles de
la vie internationale, les préceptes en vigueur mais devenus désuets ;

zc} celle de créer, formuler des préceptes nouveaux pour les
matières anciennes où il n’en existe pas, ainsi que pour les matières
nouvelles.

40
41 OPINION INDIVIDUELLE DE M. ALVAREZ

Ces deux dernières attributions de la Cour dérivent du fait
que la vie internationale est en évolution constante et que le droit
des gens doit toujours la refléter. Dans leur exercice, la Cour ne
doit pas procéder arbitrairement mais s'inspirer des grands principes
du droit international nouveau.

Deux considérations, entre autres, vont montrer l'exactitude
de ce qui vient d’être dit. Supposons que le Conseil de Sécurité de
l'O. N. U. décide de prendre des mesures de coercition contre un
État et envoie, dans ce but, des navires de guerre appartenant à
différents pays, puisque l'O. N. U. ne dispose pas de force navale
propre. Si cette escadre internationale veut traverser les eaux
territoriales de certains États, ceux-ci ne pourront mettre aucune
entrave à ce passage, sous quelque prétexte que ce soit, même si
leurs lois nationales exigent une autorisation préalable ou d’autres
formalités. Il s’agit ici d’un cas nouveau, du passage d’une force
internationale ; or, celle-ci doit avoir le droit de passer librement
partout. Si un litige était soumis à la Cour à ce sujet, il serait
inadmissible qu’elle déclarât que ladite force internationale doit
se soumettre à la législation des États riverains.

La deuxième considération est, elle aussi, décisive. On connaît
la doctrine bien établie dans le droit international de la clause dite
rebus sic stantibus, d'après laquelle un Etat peut se refuser à exécuter
un traité si les conditions dans lesquelles il l’a signé ont substan-
tiellement changé. Cette doctrine est si juste qu’elle commence à
passer dans le droit privé. Or, la faculté qu’a la Cour de renouveler
le droit international n’est que l’application dans tout ce droit de
la doctrine relative à la clause rebus sic stantibus ; le principe qui
l'anime est le même : c’est un principe de justice sociale.

La Cour se trouve donc en présence de ce dilemme: ou bien
appliquer strictement les préceptes du droit existant, même s'ils
sont surannés et peuvent conduire à des injustices ou à des solutions
inacceptables ; ou bien renouveler ces préceptes, comme il vient
d’être dit. A mon sens le choix n’est pas douteux.

IV.

Le droit d’interdépendance sociale n’oppose pas, comme on l’a
fait jusqu'ici, le droit à la politique ; au contraire, il admet qu’il
existe des rapports étroits entre eux. .

_ Les juristes imbus du droit traditionnel ont considéré le droit
international comme ayant un caractère strictement juridique ;
ils n’envisageaient que ce qu’ils appelaient le droit pur, en excluant
entièrement la politique comme étrangère au droit. Or, le droit
pur n'existe pas: le droit est le résultat de la vie sociale et évolue
avec elle, c'est-à-dire est, en grande partie, l'effet de la pratique,
de la politique, surtout collective, des États. Il ne faut donc pas

41
42 OPINION INDIVIDUELLE DE M. ALVAREZ

établir un antagonisme entre le droit et la politique ; ces deux
éléments doivent s’interpénétrer.

La politique et l'opinion publique exercent une grande influence
sur l'exercice des droits des États. Divers cas peuvent se présenter,
quelques-uns desquels apparaissent dans le litige actuel :

A. — Un Etat a un droit indiscutable envers un autre Etat
mais ne veut pas l'exercer pour diverses considérations politiques,
notamment pour maintenir de bonnes relations avec ledit État.

B — Un Etat a un droit envers un autre Etat mais celui-ci le
conteste. Peut-il appuyer son droit par la force? Et l’autre Etat
peut-il, de son côté, résister en employant, aussi, la force ?

C. — Un État a un droit à exercer sur le territoire d’un autre
État, par exemple, le droit de passage. Peut- il appuyer ce droit
par la force s’il est contesté ? Et, à son tour, l’autre État peut-il
résister par la force également ?

D. — Les droits de deux États se heurtent, ce qui est, en grande
partie, le résultat du régime individualiste qui n’admet presque pas
de limitations aux droits qu’il consacre. Comment résoudre ces
conflits ?

E. — Un Etat n’a pas le droit d'accomplir certains actes sur le:
territoire d'un autre Etat, mais ses intérêts vitaux ou l'intérêt
général le poussent à agir ainsi, en violant, par suite, la souveraineté
de l’autre Etat, et le droit international.

F. — Un État craint d'être victime d’une agression de la part
d'un autre État ou a des craintes légitimes que celui-ci veuille
l'empêcher d'exercer un de ses droits. Peut-il employer la menace
de force, ou même la force, comme précaution, pour empêcher ladite
agression ou la violation de son droit ?

G. — Un État se trouve en cas de légitime défense.

Dans toutes ces situations, les considérations politiques joueront
un rôle très important dans l'attitude des États intéressés ; ceux-ci
devront tenir grand compte de l'opinion publique.

La Charte de FO. N. U. (art. 2, n° 4) interdit l'emploi de la force,
sauf en cas de légitime défense art. 51). Par suite, l'État qui se
trouve dans les situations précédentes, à l'exception de celles indi-
quées sous les lettres A et E, doit avoir recours non pas à la force
mais au Conseil de Sécurité ou a la Cour internationale de Justice.

Ici apparaît clairement la différence entre l’ancien et le nouveau
droit international.

ll y a lieu de remarquer, en passant, que malgré la prohibition
par la Charte des Nations Unies de l’emploi de la force, celle-ci
peut encore, dans certains cas, produire des effets juridiques : par
exemple les acquisitions faites par le vainqueur à la suite d’une

42
43 OPINION INDIVIDUELLE DE M. ALVAREZ

guerre, l'indépendance de colonies, la sécession d'États, ces der-
nières étant ensuite reconnues par les métropoles ou par l'O. N. U.
Je ne m’attarderai pas sur ce sujet d’un grand caractère psycholo-
gique, car il sort du cadre de ce travail.

V.

Il convient de considérer particulièrement ce qui a trait à la
souveraineté des Etats, car les grandes questions qui dominent Je
litige actuel ont toutes leur origine premiére dans cette notion
ou l’affectent.

Par souveraineté, il faut entendre l’ensemble des droits et des
attributions que l'État a sur son territoire, à l'exclusion de tous
autres États, ainsi que dans ses rapports avec ceux-ci.

La souveraineté confère des droits aux États et leur impose des
obligations.

Ces droits ne sont pas les mêmes et ne s’exercent pas de la même
manière dans tous les domaines du droit international : les quatre
traditionnels — terrestre, maritime, fluvial et lacustre — auxquels
il faut ajouter les trois nouveaux — aérien, polaire et flottant
(îles flottantes) ; d'autre part, la violation de ces droits n’a pas la
même gravité dans tous ces domaines.

Quelques juristes ont proposé d’abolir la notion de souveraineté
des États, la considérant caduque. C’est une erreur : cette notion
a son fondement dans le sentiment national et dans la psychologie
des peuples, c’est-à-dire a des racines profondes. Le Pacte consti-
tutif de l'Organisation internationale a reconnu expressément la
souveraineté des États et s’est efforcé de la mettre en harmonie.
avec les fins de cette Organisation (art. 2, n° I).

Cette notion a évolué, et actuellement il faut en avoir une
conception qui s'accorde avec les nouvelles conditions de la vie sociale.
On ne doit plus considérer la souveraineté comme un droit absolu
et individuel de chaque Etat, ainsi qu’on le faisait dans l’ancien
droit fondé sur le régime individualiste, d’après lequel les Etats
n'étaient liés que par les préceptes qu'ils avaient acceptés. Aujour-
d’hui, en raison de l’interdépendance sociale, ainsi que de la prédo-
minance de l'intérêt général, les Etats sont liés par bien des pré-
ceptes sans que leur volonté intervienne. La souveraineté des
Etats est devenue actuellement une institution, une fonction sociale
internationale de caractère psychologique et devant s'exercer
conformément au droit international nouveau.

VI.

De même que la souveraineté, la responsabilité des États est une
matière ancienne et qui occupe une place très importante dans le

43
44 OPINION INDIVIDUELLE DE M. ALVAREZ

x

droit international. Elle est délicate et sujette 4 controverses du
fait qu’il n’y a pas de préceptes bien établis qui la réglementent.
Cela est apparu clairement 4 la Conférence de codification de
La Haye de 1930.

Il est donc nécessaire que cette matière soit précisée dans ses
parties essentielles et même renouvelée.

Pour ce renouvellement dans les matières concernant le litige
actuel, la Cour pourrait s'inspirer des données suivantes basées
sur le droit d’interdépendance sociale :

1° Tout État est tenu d’assurer sur son territoire l’ordre indis-
pensable pour l’accomplissement des obligations internationales :
autrement, il engage sa responsabilité.

2° Tout Etat est tenu d’exercer une surveillance diligente sur son
territoire. Cette surveillance ne s’étend pas aux régions désertes ;
elle n’est pas la même pour la partie terrestre que pour les parties
maritime, aérienne, etc.

Cette obligation de surveillance varie selon les conditions géogra-
phiques et autres du pays : un État surveille certaines régions plus
que d’autres, suivant ses intérêts. D'autre part, cette surveillance
dépend des moyens dont dispose chaque État. En Amérique, cette
question est très importante : les États-Unis et bien des pays latins
ne peuvent pas surveiller efficacement toute l'énorme étendue de
leurs côtes. Comme l’a établi très justement l’article 25 de la Conven-
tion XIII de La Haye de 1907, une Puissance n’est pas tenue
d'exercer d’autres surveillances que celles qui comportent les moyens
dont elle dispose.

L'État qui n’exerce pas cette surveillance ou qui est négligent
dans son exercice engage sa responsabilité dans le cas où des dom-
mages sont causés sur son territoire à d’autres Etats ou à leurs
ressortissants.

3° Comme conséquence de ce qui précède, tout État est considéré
comme ayant connu ou ayant dé avoir connaissance des actes dom-
mageables commis dans les régions de son territoire où il a des auto-
rités locales ; ce n’est pas une présomption, ce n’est pas une hypo-
thèse : c’est la conséquence de sa souveraineté, Si ledit État prétend
qu’il n’a pas eu connaissance de ces actes, notamment par suite de
circonstances que sa vigilance ne pouvait déceler, par exemple
l’action de sous-marins, etc., il doit le prouver : autrement sa respon-
sabilité est engagée.

4° Tout État doit prendre des mesures préventives en vue
d'empêcher l’exécution sur son territoire d’actes délictueux ou
dommageables à l'égard d’autres Etats ou de leurs ressortissants,
et si de tels actes sont commis, il est tenu de les réprimer.

5° Tout Etat est tenu d’éclaircir immédiatement les circonstances
dans lesquelles a été commis sur son territoire un acte délictueux ou
dommageable, notamment de procéder à des enquêtes.

44
45 OPINION INDIVIDUELLE DE M. ALVAREZ

6° il est tenu d'informer immédiatement les pays intéressés de
l’existence sur son territoire de dangers dont il a connaissance, qui
pourraient leur causer des dommages et qui sont l’œuvre d’autres
pays ; autrement, il se rend complice.

Il y a actuellement dans le droit international trois notions
de grande importance, bien distinctes, qui ont des points communs
et qu’on tend à confondre, car toutes se réfèrent à des dommages
subis par un État ordinairement sur le territoire d’un autre État,
par la faute de celui-ci, et pour lesquels des indemnités sont récla-
mées. Ces trois notions sont celles du délit international, de l'acte
dommageable et de l'acte illicite.

La caractéristique du délit international est qu'il est un acte
contraire aux sentiments d'humanité. Par suite des exigences de la
conscience juridique des peuples, on tend actuellement à introduire
cette notion de délit comme précepte fondamental du droit
international.

On doit considérer comme délits internationaux :

a) les actes contraires aux sentiments d'humanité commis par
un État sur son territoire, même pour défendre sa sécurité ou ses
intérêts vitaux : par exemple, la pose de mines sous-marines, sans
en aviser les pays intéressés ;

b) les actes contraires aux sentiments d'humanité commis par
un État et ayant causé des dommages sur le territoire d’un autre
État, avec le consentement de celui-ci. Ce dernier est considéré
comme complice ;

c) les actes contraires aux sentiments d'humanité commis sur le
territoire d’un Etat par un autre pays sans le consentement dudit
État mais que celui-ci a connus ou dé connaître, et qui ont causé
des dommages à un tiers. Cette connaissance ne suffit pas pour
constituer un délit : il faut que l’État ait négligé d'informer dudit
acte les pays intéressés,

L'acte dommageable est celui qui cause un préjudice à un Etat ou
à ses ressortissants, mais par suite de faits ne constituant pas un
délit international : par exemple, comme conséquence d’une insur-
rection, d’une guerre civile, etc. Cet acte n'engage la responsabilité
de l’État sur le territoire duquel il a été commis que s’il n’avait pas
pris les mesures nécessaires pour empêcher son exécution ou pour
le réprimer.
_ L'acte illicite est celui qui méconnait ou viole les droits d’un
État ou qui est contraire à la loi internationale, à un traité, etc. :
par exemple, la violation de frontières, la non-exécution d’une
convention, etc. La responsabilité de l’État qui l’a commis varie
selon la nature dudit acte.

Ii convient d’attirer spécialement l'attention sur cinq catégories
d'actes illicites ou contraires au droit international, qui se rapportent

45
46 OPINION INDIVIDUELLE DE M. ALVAREZ

au litige actuel: l'intervention, la pression ou menace de force, la
manifestation de force dans un but d’intimidation, la violafion de
souveraineté et l'abus du droit dont je parlerai plus loin.

La responsabilité d’un État peut être limitée. Elle peut être
aussi atténuée par certaines circonstances, par exemple le fait d’avoir
agi au bénéfice de l'intérêt général, le fait d’avoir pris toutes les
mesures nécessaires pour éviter que d’autres Etats ou leurs ressor-
tissants subissent des dommages sur son territoire. Mais en cas de
délit international, il ne peut y avoir de circonstances atténuantes.

Dans les matières précédentes, on voit clairement la différence
qui existe entre l’ancien droit individualiste et le nouveau droit
d’interdépendance sociale.

VII.

Le passage des navires de commerce ou de guerre d’un État dans
les eaux territoriales d’un autre État ou dans les détroits qui s’y
trouvent et font communiquer deux mers libres est une question de
grande importance. Il s’agit du passage en temps de paix, car pour
le passage en temps de guerre, il doit y avoir des règles spéciales
conformes à la nouvelle condition juridique de la guerre.

Dans le litige actuel, les Parties ont admis, conformément à la
doctrine courante, que le passage des navires de commerce d’un
Etat dans les eaux territoriales d’un autre Etat, y compris celles des
détroits qui unissent deux mers ouvertes, était libre ; mais la question
de savoir s’il en était de même pour le passage des navires de guerre
a été très controversée : l’agent du Gouvernement albanais a
soutenu que les États riverains pouvaient réglementer le passage
de ces navires, ce qui a été nié par Vagent du Royaume-Uni.

La Charte de l'Atlantique de 1941 a posé comme principe
fondamental la liberté des mers et des océans. Les nations unies
ont signé, le ret janvier 1942, une déclaration par laquelle elles
acceptaient ce principe. L'article 3 de la Charte des Nations Unies
fait allusion à cette déclaration. L'opinion publique est, elle aussi,
favorable à cette liberté des mers ; on peut donc dire qu'elle fait
partie du nouveau droit international.

On doit, par suite, considérer qu’actuellement le passage dans la
mer territoriale d’un Etat ou dans les détroits qui s’y trouvent,
ainsi que dans ceux de caractère international, n'est pas une simple
tolérance mais un droit pour les navires de commerce des autres
États. Ces navires, en outre, ont une mission pacifique et contribuent

au développement de bonnes relations entre les peuples.

Ii n’en est pas de même pour les navires de guerre. La guerre
étant désormais mise hors la loi, la mission de ces navires doit être
principalement d’assurer la légitime défense des pays auxquels ils

46
47 OPINION INDIVIDUELLE DE M. ALVAREZ

appartiennent. De ce fait, s’ils peuvent effectuer un passage innocent
dans les détroits constituant une route internationale de navigation
entre deux mers libres, dans les autres cas, les Etats riverains
peuvent réglementer ce passage, notamment pour défendre leur
sécurité ou leurs intérêts, mais ils ne peuvent pas l’interdire.

Les navires de guerre n’ont un droit de passage sans aucune
restriction que lorsqu'ils effectuent une mission internationale
confiée par l'O. N. U., comme il a été dit précédemment.

VIII.

Au sujet du passage des navires de guerre britanniques dans
les eaux territoriales albanaises le 22 octobre 1946 et les
12-13 novembre suivants, on a beaucoup discuté sur Vinterven-
tion, les manifestations de force dans un but d’intimidation, la
violation de souveraineté, etc., et parfois en confondant ces notions.

L'intervention d’un Etat dans les affaires intérieures ou exté-
rieures d’un autre Etat, c’est-à-dire son action en vue d’obliger
celui-ci à faire ou à ne pas faire quelque chose, a été condamnée
depuis longtemps ; elle est formellement prohibée par la Charte des
Nations Unies. Il en est de même pour les autres actes de force et
même pour la menace de force.

L'agent du Royaume-Uni a soutenu que l'opération de dragage
dite « Retail » effectuée par les navires britanniques dans le Détroit
de Corfou constituait une intervention ou auto-défense justifiée.
Cela n’est pas exact : cette opération était, en réalité, une violation
de la souveraineté albanaise.

La Cour doit réaffirmer, chaque fois qu’il y a lieu, que l’inter-
vention, ainsi que tout acte de force, ne sont permis sous aucune
forme et sous aucun prétexte dans les rapports internationaux ;
mais elle peut admettre des circonstances atténuantes dans des
cas exceptionnels.

IX.

L'abus du droit n'existait pas autrefois dans le droit. Chacun
pouvait exercer ses droits dans toute leur étendue, même s’il en
résultait un préjudice pour autrui ; il n’y avait, dans ce cas, aucune
obligation d’indemnité.

Actuellement, il n’en est plus ainsi : certaines législations civiles,
surtout les plus récentes, prohibent expressément l'abus du droit
dans les rapports privés. Le Code civil allemand établit dans son

‘article 226: « L'exercice d’un droit n’est pas permis lorsqu'il ne
peut avoir d'autre but que de causer des dommages à autrui. »
Et le Code civil suisse, dans son article 2 du Titre préliminaire,
déclare : « Chacun est tenu d'exercer ses droits et d'exécuter ses

47
48 OPINION INDIVIDUELLE DE M. ALVAREZ

obligations selon les règles de la bonne foi. L’abus manifeste d’un
droit n’est pas protégé par la loi. »

J'estime qu’en vertu du droit d’interdépendance sociale, cette
condamnation de l'abus du droit doit être transportée dans le droit
international. Dans celui-ci, en effet, ]’exercice intégral d'un droit
par un Etat, conséquence de sa souveraineté absolue, peut causer
parfois des troubles et méme des conflits qui menacent la paix.
Les heurts de droits et d'intérêts sont des causes de malaises
sociaux et même de guerres.

Dans cette matière, il y a deux choses à déterminer : a) quand
il y a abus du droit ; b) quelle doit être sa sanction. Pour ce qui
concerne la première, il faut apprécier les faits dans chaque cas
qui se présente et, pour ce qui concerne la sanction, elle pourra
consister, selon le cas, en excuses, admonestation ou même indem-
nité pour le préjudice causé.

L'abus du droit admet — de même que la responsabilité — des
circonstances atténuantes, par exemple si l’abus du droit a eu lieu
au bénéfice de l'intérêt général, etc.

(Signé) ALEJANDRO ALVAREZ.

48
